125 F.2d 150 (1942)
PERKINS et al.
v.
COMMISSIONER OF INTERNAL REVENUE.
PERKINS
v.
SAME.
Nos. 8809, 8810.
Circuit Court of Appeals, Sixth Circuit.
January 15, 1942.
John W. Scott, of Cleveland, Ohio, for petitioners.
Samuel O. Clark, Jr., Asst. Atty. Gen., and J. P. Wenchel, Sewall Key, John W. Smith, Helen R. Carloss, and S. Dee Hanson, Sp. Assts. to Atty Gen,. for respondent.
Before SIMONS, ALLEN, and McALLISTER, Circuit Judges.
PER CURIAM.
These consolidated cases determining deficiencies in income tax for the years 1934, 1935, and 1936, came on to be heard upon the records, briefs, and arguments of counsel; and it appearing that petitioner Katharine H. Perkins received two parcels of real property as gifts and that such parcels had been used by the donors for purposes of residence and pleasure, and that since acquisition thereof by the petitioner Katharine H. Perkins both parcels have been operated for profit; and that petitioners have claimed depreciation upon such property under Sections 113(a) and 114(a) of the Revenue Act of 1934, 26 U.S.C.A. Int.Rev.Code, §§ 113(a), 114(a), which provide that the basis "shall be the same as it would be in the hands of the donor"; and the court considering that the Board of Tax Appeals correctly decided that where non-business property is converted to a business use, the basis of depreciation is fair market value on the date of conversion (Heiner v. Tindle, 276 U.S. 582, 586, 587, 48 S.Ct. 326, 72 L.Ed. 714); and no reversible error with respect to any other issues appearing in the decisions of the Board of Tax Appeals:
It is ordered that the decisions be and they hereby are affirmed.